Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2021 has been considered by the Examiner and made of record in the application file.


Response to Arguments
Applicant’s arguments with respect to claims 24, 26, 27, 29, 30, 32, 52, 53, 55 and 57 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Yang et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 24, 26, 27, 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US 2018/0092128 A1) in view of Khawer et al. (US 2016/0227536 A1), and in further view of Yang et al. (US 2017/0238190 A1).
Consider claims 24, 27 and 30, Um et al. show and disclose a method performed by a base station {a base station; a method performed by a user equipment (UE), the method comprising: receiving}, the method comprising: transmitting first information and second information in a downlink control information (DCI) formation, wherein the first information indicates a first uplink transmission, and the second information indicates a time duration of a second uplink transmission that is performed based on a channel access procedure; and receiving the first uplink transmission and the second uplink transmission on the first channel (notifying, by a base station, downlink control information (DCI) for uplink subframes which each user terminal; transmitting, by each user terminal, uplink data to subframes indicated by the DCI by performing clear channel assessment (CCA) according to a listen before talking ( LBT) scheme, wherein in the notifying of the DCI, the base station gives an uplink grant to each user terminal together with a common random back-off counter value; in the LBT scheme, in the case of load based equipment (LBE), after another random back-off, a 
However, Um et al. fail to explicitly disclose wherein the first information indicates a start position and a duration of a first uplink transmission.
In the same field of endeavor, Khawer et al. show and disclose wherein the first information indicates a start position and a duration of a first uplink transmission (Unlicensed frequency bands can be efficiently allocated to user equipment for uplink transmissions by base stations; schedule one or more user equipment for uplink transmission on the acquired channels during the predetermined time interval; base station transmits a scheduling message 320 to the first user equipment to indicate that the acquired channel has been allocated to the first user equipment for uplink transmissions during a first portion of the time interval; scheduling message 320 may include information indicating a starting time, a finishing time, or a duration of the first portion [paragraphs 16, 24, 33]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide the starting/ending and duration for an uplink allocation as taught by Khawer et al. in the method of Um et al., in order to provide access and communications on the unlicensed band.
However, Um et al., as modified by Khawer et al., fail to specifically disclose wherein the time duration starts after a first channel is sensed to be idle, and wherein the timer duration is a duration of time that precedes the start position of the first uplink transmission.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide indication of a timing/period to send a reservation signal as taught by Yang et al. in the method of Um et al., as modified by Khawer et al., in order to reserve a channel for uplink transmissions.
Consider claims 26, 29 and 32, the combination of Um et al. and Khawer et al., as modified by Yang et al., shows and discloses the claimed invention as applied to claims 24, 27 and 30 above, respectively, and in addition, Um et al. further disclose wherein the first information indicates that start position in terms of time domain (The LBT is not segmented in a frequency domain but segmented as a concept in which each terminal performs transmission in a time domain; The DCI may include a location of a start subframe which is occupiable or information on the number of multiple subframes which are consecutive or distant by a gap from the start subframe location [paragraphs 10, 108, 119]).
However, Um et al. fail to explicitly disclose wherein the first information indicates that start position in terms of a symbol.
In the same field of endeavor, Khawer et al. show and disclose wherein the first information indicates that start position in terms of a symbol (scheduling message 320 may also include (in addition to or instead of the previously mentioned timing information) information indicating a starting subframe/symbol, and ending subframe/symbol, or a number of subframes or symbols in the first portion [paragraph 33]).
.

Claims 52, 53, 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Um et al. (US 2018/0092128 A1) and Khawer et al. (US 2016/0227536 A1), in view of Yang et al. (US 2017/0238190 A1), and in further view of Li et al. (US 2014/0204807 A1).
Consider claims 52, 55 and 57, and as applied to claims 24, 27 and 30 above, respectively, Um et the combination of Um et al. and Khawer et al., as modified by Yang et al., shows and discloses the claimed invention except transmitting a third information indicating first n symbols in a subframe occupied by a downlink transmission, wherein other symbols in the subframe are not occupied.
In the same field of endeavor, Li et al. show and disclose transmitting a third information indicating first n symbols in a subframe occupied by a downlink transmission, wherein other symbols in the subframe are not occupied (generating OFDM symbols that may be occupied by Physical HARQ Indicator Channel (PHICH) transmission dedicated for downlink transmission (i.e., the number of symbols dedicated for downlink transmission is max(N.sub.CRS,N.sub.PHICH)), and making the remaining time of the subframe available for uplink transmission [paragraph 33]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide indication of available time in a subframe for uplink transmissions as taught by Li et al. in the 
Consider claim 53, the combination of Um et al. and Khawer et al., as modified by Yang et al. and Li et al., shows and discloses the claimed invention as applied to claim 52 above, and in addition, Um et al. further disclose wherein the third information is transmitted by using the downlink control information (DCI) format (Each DCI format selectively includes information such as a carrier indicator field (CIF), RB assignment, a modulation coding scheme (MCS), a redundancy version (RV), a new data indicator (NDI), a transmit power control (TPC), an HARQ process number, precoding matrix indicator (PMI) confirmation, a hopping flag, a flag field, and the like according to the format [paragraph 87]).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641